DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 4/23/20. Claims 1-20 are presented for examination. 

Claim Rejections - 35 U.S.C. 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Independent claim 1 recites "a method for controlling an electronic device”, but the claim fails to define any structure or hardware, because using Broadest Reasonable Interpretation, the “electronic device” may be a software embodiment. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing. Accordingly, the recited method is nonstatutory subject matter. Claims 2-10 which depend on claim 1 fail to further define the recited method or system as statutory subject matter in that they merely further describe the claim subject. Applicant is advised to amend claim 1 by adding recitation of hardware components such as processor, memory, screen, input 



Claim Rejections - 35 U.S.C. 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-3, 7, 9, 11-13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (U.S. Patent Application 20160255398). 
Regarding claims 1 and 11, Lee et al teaches a method for controlling an electronic device, the method comprising: 
generating a dedicated audio output descriptor and a dedicated audio output thread corresponding to an application in response to a preset event associated with the application (i.e. adjust the output path of the audio. Determine different destinations for outputting the different types of audio, i.e., output paths or output devices (par. 52). Store information on the priority of each audio session or information on the application related to each audio session (par. 144). Store information on the priority of each output destination, information on the application related to each output destination (par. 145). Identify information associated with a corresponding application when the application is installed or run (par. 153). Obtain the audio-related information for the application through the data included in the application or when the application is installed on the electronic device 101 (par. 177). Show audio-related information for each type of event (FIG. 14 and par. 228)); 
applying an audio setting value stored in the dedicated audio output descriptor to audio data associated with the application using the dedicated audio output thread (i.e. detect the occurrence of the event. When the event occurs, determine the stream type of audio according to the occurring event (FIG. 8 and par. 155). Upon detecting the event related to running the application obtain audio-related information previously stored in the memory 130 corresponding to the application. The audio-related information is included in, e.g., an installation file or execution file of the application and store the same in the memory 130 (FIG. 9 and par. 176). Identify audio-related information from the installation files and record or store the information in the memory 130. Further, when the event of running the application occurs determine an output device to output the audio by the application by referring to the audio-related information in the memory 130 (par. 178). Identify (or check) the audio-related information from the execution file whenever the application runs (par. 179)); and 
mixing and outputting the audio data output using the dedicated audio output thread with audio data output from another audio output thread (i.e. manage the respective output paths of audios. The first and the second communication module each may individually generate two or more paths. A first audio may be transferred to a first output device. A second audio may be transferred to a second output device. A first video may be transferred to a third output device. A third audio may be transferred to the second output device, and a second video may be transferred to a fourth output device (FIG. 5 and par. 63). Include one or more audio output path determining units and an output selector 722 (FIG. 7 and par. 147). The audio output device outputting the first audio may overlap the audio output device outputting the second audio. The output selector 722 may switching the output path of the first or second audio (par. 151)). 

Regarding claims 2 and 12, Lee et al teaches the method of claim 1. Lee et al further teaches wherein the preset event associated with the application includes at least one of an event occurring based on the electronic device obtaining and installing the application from an external device or an event occurring based on the electronic device executing the application for a first time (i.e. identify information associated with a corresponding application when the application is installed or run (par. 153). Upon detecting the event related to running the application, obtain information associated with audio-related information previously stored in the memory 130 corresponding to the application. The audio-related information included in, e.g., an installation file or execution file of the application and store the same in the memory 130 (FIG. 9 and par. 176). Obtain the audio-related information for the application through the data included in the application or when the application is installed on the electronic device 101 (par. 177)). 

(i.e. determine the output path of audio by each of applications outputting the audio based on information 602 and 604 on each of the applications. The information 602 and 604 may include at least one of the name of the application, process ID, audio session ID, and output destination (FIG. 6 and par. 141)). 

Regarding claims 7 and 17, Lee et al teaches the method of claim 1, including storing output descriptors. Lee et al further teaches storing a first dedicated audio output descriptor corresponding to a first function included in the application and a second dedicated audio output descriptor corresponding to a second function included in the application; and applying the first dedicated audio output descriptor to audio data output based on executing the first function and applying the second dedicated audio output descriptor to audio data output based on executing the second function (i.e. store information on the priority of each audio session or information on the application related to each audio session (par. 144). Store information on the priority of each output destination, information on the application related to each output destination, or information on each output device related to each output destination (e.g., the priority of each output device or type of each output device) (par. 145). A table stores different output devices and priorities for different functionalities (FIG. 14A, 14E). A table stores different output devices and priorities for different audio genres. All can be in same application (e.g. media player) (FIG. 14D)). 

Regarding claims 9 and 19, Lee et al teaches the method of claim 1, including storing output threads. Lee et al further teaches further comprising: storing a first dedicated audio output thread corresponding to a first function included in the application and a second dedicated audio output thread corresponding to a second function included in the application; and applying the first dedicated audio output thread to audio data output based on executing the first function and applying the second dedicated audio output thread to audio data output based on executing the second function (i.e. store information on the priority of each audio session or information on the application related to each audio session (par. 144). Store information on the priority of each output destination, information on the application related to each output destination, or information on each output device related to each output destination (e.g., the priority of each output device or type of each output device) (par. 145). A table stores different output paths and priorities for different functionalities (FIG. 14A, 14E). A table stores different output paths and priorities for different audio genres. All can be in same application (e.g. media player) (FIG. 14D)). 



Claim Rejections - 35 U.S.C. 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Yun (U.S. Patent Application 20160004408). 
Regarding claims 4 and 14, Lee et al teaches the method of claim 1, but Lee et al doesn’t expressly teach deleting at least one of the dedicated audio output descriptor or the dedicated audio output thread in response to execution termination of the application or deletion of the application.
Yun teaches deleting at least one of the dedicated descriptor or the dedicated thread in response to execution termination of the application or deletion of the application (i.e. perform a system optimization including a memory cleaning function, which empties a storage space, and an application management function. The memory cleaning function includes deleting unused cache file, temporary files, applications or content. The application management function includes deleting inactive and/or background tasks from memory (par. 66)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Yun to delete the dedicated audio output descriptor or thread when the application stops (par. 66).


Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Jeong et al (U.S. Patent Application 20170192746). 
Regarding claims 5 and 15, Lee et al teaches the method of claim 3. Lee et al further teaches that a user can customize audio settings (i.e.
The priority of the output device may be preset per the user's preference (par. 58). The audio-related information may be information set by the user according to a user input (FIG. 9 and par. 176)), but Lee et al doesn’t expressly teach providing an audio policy input user interface including an object capable of adjusting the audio setting value in response to the preset event associated with the application or an external input requesting execution of a function of setting the audio policy for the application.
Jeong et al teaches providing an audio policy input user interface including an object capable of adjusting the audio setting value in response to the preset event associated with the application or an external input requesting execution of a function of setting the audio policy for the application (i.e. GUI for setting audio options (FIG. 3-6, 9, 13)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Jeong et al to provide an audio policy input user interface for adjusting audio setting values, (par. 8).

Regarding claims 6 and 16, Lee et al and Jeong et al teach the method of claim 5, but Lee et al doesn’t expressly teach adjusting the audio setting value of the dedicated audio output descriptor using the audio setting value received through the audio policy input user interface.
Jeong et al teaches adjusting the audio setting value of the dedicated audio output descriptor using the audio setting value received through the audio policy input user interface (i.e. the user can adjust audio volume using GUI controls, for example a slider (FIG. 3 element 320)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Jeong et al to adjust the audio setting value through the audio policy input user interface, because doing so would allow the user to control and customize audio settings of each app (par. 8).


Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Kim et al (U.S. Patent Application 20130287215). 
Regarding claims 8 and 18, Lee et al teaches the method of claim 1, including storing output descriptors, but Lee et al doesn’t expressly teach storing a first dedicated audio 
Kim et al teaches storing a first dedicated audio output descriptor corresponding to a first state of the electronic device and a second dedicated audio output descriptor corresponding to a second state of the electronic device; and applying the first dedicated audio output descriptor to audio data output based on the electronic device being in the first state and applying the second dedicated audio output descriptor to audio data output based on the electronic device being in the second state (i.e. include a plurality of audio tables including different volume control values or tone control values, and allow a user to selectively set audio tables corresponding to each of audio paths equipped with the device. Analyze a surrounding environment during a voice call, determine the absence or presence of noise, and suitably control a volume or a tone of audio signals (abstract). A quiet call environment can be maintained when the user is at home, but a loud call environment can be produced around the user when the user is located at a place such as a road, a shopping mall, and the like (par. 10). If the volume of the noise is small, select a basic audio table. If the volume of the noise is large, select an audio table capable of changing the volume and the tone, to the output audio controller (FIG. 4 and par. 110)).
(par. 3).

Regarding claims 10 and 20, Lee et al teaches the method of claim 1, including storing output threads, but Lee et al doesn’t expressly storing a first dedicated audio output thread corresponding to a first state of the electronic device and a second dedicated audio output thread corresponding to a second state of the electronic device; and applying the first dedicated audio output thread to audio data output based on the electronic device being in the first state and applying the second dedicated audio output thread to audio data output based on the electronic device being in the second state.
Kim et al teaches storing a first dedicated audio output thread corresponding to a first state of the electronic device and a second dedicated audio output thread corresponding to a second state of the electronic device; and applying the first dedicated audio output thread to audio data output based on the electronic device being in the first state and applying the second dedicated audio output thread to audio data output based on the electronic device being in the second state (i.e. include a plurality of audio tables including different volume control values or tone control values, and allow a user to selectively set audio tables corresponding to each of audio paths equipped with the device. Analyze a surrounding environment during a voice call, determine the absence or presence of noise, and suitably control a volume or a tone of audio signals (abstract). A quiet call environment can be maintained when the user is at home, but a loud call environment can be produced around the user when the user is located at a place such as a road, a shopping mall, and the like (par. 10). If the volume of the noise is small, select a basic audio table. If the volume of the noise is large, select an audio table capable of changing the volume and the tone, to the output audio controller (FIG. 4 and par. 110)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Kim et al to store and apply output threads to audio data output based on the device state, because doing so would provide a method for outputting audio capable of providing optimum audio conditions in various environments (par. 3).


Conclusion

5.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
January 15, 2021